In an action in which a judgment of the Supreme Court, Westchester County, was made on July 6, 1971, after a nonjury trial, inter alia granting the plaintiff wife a divorce and directing continuance of the trial for determination of the issues of alimony, child support, counsel fees, etc., the parties cross-appeal from a supplemental judgment of the same court, dated May 1, 1972 and made after the end of the continued trial, as follows: Defendant appeals from so much of the supplemental judgment as awarded plaintiff alimony and child support in the total amount of $250 per week, directed defendant to pay certain expenses for maintaining the marital home, denied defendant a credit of $1,540 for alleged overpayments, and awarded plaintiff an additional counsel fee of $15,000. Plaintiff cross-appeals from, the entire supplemental judgment. Supplemental judgment dated May 1, 1972 modified, on the facts, by increasing the award of alimony and support to $325 a week, to be allocated in the following manner: $115 a week for alimony and $210 a week for the support, maintenance and education of the two children of the parties. As so modified, supplemental judgment affirmed, with costs to plaintiff. In our opinion the award of alimony and child support was insufficient to the extent indicated herein. Upon the argument of the appeal it was agreed by counsel for the parties that the right to possession by any purchaser of the marital real property shall be deferred until June 30, 1973. Munder, Acting P. J., Martuscello, Shapiro, Gulotta and Brennan, JJ., concur.